DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven J. Prewitt on 02/22/2022.


IN THE CLAIMS
The application has been amended as follows: 
Regarding to Claim 1, first paragraph, line 1, “Method for controlling a drive…” has been amended to recite “A method for controlling a drive…”

Regarding to Claims 2-9, 14-21, line 1 for each claim, “Method in accordance…” have been amended to recite “The method in accordance…”

Regarding to Claim 10, line 1, “Drive system with at least two drive units,…” has been amended to recite “A device system with at least two drive units,…”

Regarding to Claims 11-13, line 1 for each claim, “Drive system in accordance…” have been amended to recite “The device system in accordance…”

Allowable Subject Matter
Claims 1-21 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:


a total target torque is calculated by a master control unit,
the total target torque is subdivided by the master control unit into a respective individual target torque for each of the drive units; and
the drive units are controlled by the control units assigned to them on the basis of the associated individual target torques, wherein associated threshold torques for each of the drive units are determined and are taken into account by the master control unit in the apportionment of the total target torque, wherein each associated threshold torque is a maximum torque which may be produce by an associated drive unit under current operating conditions.”

The underlined limitations are supported by at least PG-Pub, US2020/0346632 A1, Paragraphs 32-41.  In the system, the total target torque is determined by the system, and then the total target torque is subdivided to each drive unit by a master control unit, and then each target torque of each drive unit is assigned to each drive unit based on each associated torque of each drive unit.  The associated torque is the maximum torque that a drive unit can produce under current operating condition.

After reviewing the claimed language and Remark, the examiner considered Kim (US2017/0291595 A1) would fail to teach all the limitations of Claim 1.  In Kim, the reference teaches a system to assigned associated target torque to each drive unit (Kim, Paragraph 15, 

The examiner further considered Park (US2013/0151045 A1).  The reference teaches an optimal torque which is within maximum/minimum torque of each driving unit (Park, Paragraph 48) and then eventually calculated a target torque for each drive unit (Park, Fig. 2, Step S140).  However, the reference still fails to teach a total target torque is calculated before subdividing the total target torque to each drive unit based on the maximum torque for each drive unit under the current operating condition.  Therefore, the examiner considered the reference fail to teach all the limitations of Claim 1.

The examiner also consider other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 10 is allowed based on at least the same reasons as Claim 1.  Claims 2-9, 11-21 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747           

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747